Abatement Order filed February 5, 2019




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00769-CR
                                  ____________

                    JERRY DEVIN GRANADO, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 185th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1561970

                            ABATEMENT ORDER

      The clerk’s record was filed October 16, 2019. Appellant filed a motion
requesting the clerk’s record be supplemented with the Indictment or Waiver of
Indictment. See Tex. R. App. P. 34.5(c). Because the record does not contain
Indictment or Waiver of Indictment, we grant appellant’s motion. See Tex. R. App.
P. 34.5(a)(1).

      We therefore abate the case and order the Harris County District Clerk to file
a supplemental clerk’s record on or before March 7, 2019, containing Indictment
or Waiver of Indictment. Appellant’s brief is due 30 days after the supplemental
clerk’s record is filed.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM